DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 were originally presented having a filing date of 15 June 2021 and claiming priority to Japanese Patent Application Number 2020-114495, filed 1 July 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021 complies with 35 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings, filed 15 June 2021, are accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 10 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a system which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 11 and 18, the apparatus (claim 1), non-transitory computer readable medium (claim 11), method (claim 18) are a mental processes that can be performed in the mind and, therefore, abstract ideas.  In particular, claims 1, 11 and 18 recites the abstract ideas of 
“acquir[ing] route information ... and travel information … ,” and
detect[ing] a waiting point on the route  … .”  These recitations merely consist of planning / acquiring route information and travel information, and determining / detecting a waiting point on the route.  This is equivalent to a person planning / acquiring route information and travel information, and determining / detecting a waiting point on the route.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, planning / acquiring route information and travel information, and determining / detecting a waiting point on the route.  The mere nominal recitations that the barrier condition is extracted and stored at the “action history storage unit,” that the movement plan is created at the “movement plan creation unit,” and that the actual image data is stored at the “association unit,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 11 and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of “output[ing] deceleration information … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “output[ing] deceleration information … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting that they should decelerate when approaching a stop, or a traffic light with an indication to stop.  
Claims 1 and 11 still further include the additional elements “a control apparatus” (claim 1), and “a non-transitory computer readable medium storing a program” (claim 11).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes acquiring, detecting and output by “control apparatus”, and by “a non-transitory computer readable medium storing a program”, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “control apparatus,” and the “non-transitory computer readable medium storing a program” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The control apparatus, and the non-transitory computer readable medium storing a program are recited at a high level of generality and merely automate the acquiring, detecting and outputting steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 11 and 18 do recite a specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Outputting data is fundamental, i.e. WURC, activities performed by controllers and computers operating on data such as those recited in claims 1 and 11.  Further, applicant’s specification does not provide any indication that the outputting activities of the apparatus are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Thus, since claims 1, 11 and 18 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 11 and 18 are directed to non-statutory subject matter.
Claims 2, 12, and 19 recite the additional elements:
wherein the route information includes switching information indicating a switching timing for a traffic signal installed at ... least one point on the route, and 
... detect, as the waiting point, a point at which the traffic signal is installed and at which the user is to arrive while the traffic signal displays a stop signal.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claims 3 and 13 recite the additional elements:
calculate, in accordance with the travel status indicated by the travel information, a predicted arrival time at which the user is to arrive at the detected waiting point; and 
calculate, as the waiting time period, a difference between the predicted arrival time and a switching time that is indicated by the switching information, at which the traffic signal next switches to a go signal.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claims 4 and 14 recite the additional element:
output, as the deceleration information, information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the switching time become identical.
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “output[ing] ... information ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting the traffic light as red and mentally noting to slow down (decelerate) and stop.
Claim 5 recites the additional elements:
communicate with a management apparatus for controlling the traffic signal, 
wherein the controller is configured to acquire the switching information from the management apparatus via the communication interface.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claims 6, 15 and 20 recite the additional element:
wherein the route information includes operation information indicating a departure time at which transportation is to depart from a stop located at least one point on the route ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 6, 15 and 20 further recite the abstract idea:
detect, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time.
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claims 7 and 16 recite the additional elements:
calculate, in accordance with the travel status indicated by the travel information, a predicted arrival time at which the user is to arrive at the detected waiting point; and 
calculate, as the waiting time period, a difference between the predicted arrival time and the departure time indicated by the operation information.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claims 8 and 17 recite the additional element:
output, as the deceleration information, information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the departure time become identical.
This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more. In particular, the “output[ing] ... information ... “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of navigational request, navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize post solution activity, such as an individual noting the traffic light as red and mentally noting to slow down (decelerate) and stop.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 5, 10-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0040621 to Ginsberg et al. (hereafter Ginsberg) in view of Japanese Publication Number 2016-188776 to Tameda.
As per claim 1, Ginsberg discloses [a] control apparatus comprising a controller (see at least Ginsberg, [0025] disclosing that the system 100 also includes a plurality of traffic signals 130A-N that are connected to the network 101 and at least one controller 120; and [0029] disclosing the controller interaction module 113 of the user  device 110 manages the communication between the user device 110 and the controller 120) configured to:
acquire route information indicating a route on which a user is to travel, and travel information indicating a travel status of the user (see at least Ginsberg, [0029] disclosing that the controller interaction module 113 sends the location information determined by the GPS receiver 111 to the controller 120 and receives the controller's messages to the user device 110 regarding traffic, navigation routes, traffic signals, and the like; and [0036] further disclosing that the routing module 126 combines the information communicated to the controller 120 about the locations of the user devices 110 and optionally their destinations with the traffic conditions assessed by the traffic module 125 to prepare routing instructions for the user devices 110.  The routing module 126 considers the status and timing of the traffic signals 130 to recommend routes and speeds that result in less time for drivers spent waiting at red lights or that are otherwise advantageous, as well as to provide predicted speeds for all or part of a recommended route); ... and 
output deceleration information for prompting the user to decelerate to delay, within a range of the waiting time period, arrival of the user at the detected waiting point (see at least Ginsberg, [0074] disclosing that Routing display 810 is configurable to show a user's current position, starting location and ending location, as well as speed, traffic light and route information. A speed limit indicator 811 shows the speed limit at the driver's current location, based on known data as discussed above. Also provided are a traffic light indicator icon 812 and an information bar 813. Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive. Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive.  Drivers can use bar 813 to determine, for example, whether to slow down because the light will be red at the time of arrival regardless of the current speed <interpreted as output deceleration information prompting the user to decelerate to delay>).  But Ginsberg does not explicitly disclose the following limitation:
detect, based on the acquired route information and the acquired travel information, a waiting point on the route, at which a waiting time period for the user is to occur ... .
However, Tameda discloses this limitation (see at least Tameda, pg. 16, para. 13, disclosing that a time acquisition unit that acquires the actual required time of the candidate route including a waiting time caused by an obstacle present on the candidate route based on the operation information).
Ginsberg and Tameda are analogous art to claim 1 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg, to provide the benefit of detecting, based on the acquired route information and the acquired travel information, a waiting point on the route, at which a waiting time period for the user would occur, as disclosed in Tameda.  Doing so would provide the benefit of providing an optimum time including the rest time until the final destination is reached (see at least pg. 15, para. 6, Tameda).
As per claim 2, Tameda further discloses the following limitations:
wherein the route information includes switching information indicating a switching timing for a traffic signal installed at least one point on the route (see at least Tameda, pg. 14, para. 4 disclosing that the operation information OI is not limited to the information having the structure shown in FIG. 4, but at each time, the traffic light 2 (obstacle) is in either the state in which the green light is lit (open state) or the state in which the red signal is lit (closed state)), and
the controller is configured to detect, as the waiting point, a point at which the traffic signal is installed and at which the user is to arrive while the traffic signal displays a stop signal (see at least Tameda, pg. 2, para. 9, disclosing that  the traffic signal information 12b in the present embodiment corresponds to the position (longitude and latitude) of the traffic signal 2 and the unique (unique) identification number assigned to each traffic signal 2. Includes and identification number is used as an address of the traffic light 2 when communication is performed between the smartphone 1 and the traffic light 2).
As per clam 3, Tameda further discloses the following limitations:
calculate, in accordance with the travel status indicated by the travel information, a predicted arrival time at which the user is to arrive at the detected waiting point (see at least Tameda, pg. 7, para. 4, disclosing that  the traffic light 2 is not controlled to be in a red traffic light state at the expected arrival time (step S309; NO) and the remaining time is equal to or longer than the required time for passage (step S310; YES), the traffic light 2 is installed); and 
calculate, as the waiting time period, a difference between the predicted arrival time and a switching time that is indicated by the switching information, at which the traffic signal next switches to a go signal (see at least Tameda, pg. 3, para. 15 disclosing the operation information OI has a structure shown in FIG. “Identification number” in FIG. 4 is the identification number of the traffic light 2. “Generation time” is the time when the operation information OI is generated. “Pattern” is information indicating which operation pattern the traffic light 2 is controlled at the generation time. “Current state” is information indicating whether the traffic light 2 is controlled to be in the green state or the red state at the generation time. The “remaining time” indicates the remaining time until the traffic light 2 controlled to one of the green signal state and the red signal state at the generation time is controlled to the other of the green or red signal states <interpreted as a switching time indicated by the switching information>; pg. 4, para. 8, The actual required time Tr is a required time (a required time obtained by adding the standby time) acquired in consideration of a standby time caused by the traffic signal 2 (obstacle) existing on each route. The time acquisition unit 102 acquires the minimum required time Tm of each route and the actual required time Tr of each route by executing the required time acquisition process).
As per claim 5, the combination of Ginsberg and Tameda disclose all of the limitations of claim 2, as discussed above.  Ginsberg further discloses the following limitations:
a communication interface configured to communicate with a management apparatus for controlling the traffic signal (see at least Ginsberg, Fig. 1, showing the relationship between the controller 120, network, traffic signals and user devices; [0050]),
wherein the controller is configured to acquire the switching information from the management apparatus via the communication interface (see at least Ginsberg, [0028] disclosing that the user interface 112, of the user device 110, may also display other information relevant to the driver derived from the GPS signals received by the GPS receiver 111, received from the controller 120, or from other sources, such as current rate of speed, upcoming traffic signals, the light status of such traffic signals).
As per claim 10, the combination of Ginsberg and Tameda disclose all of the limitations of claim 1, as discussed above.  Ginsberg further discloses the following limitations:
a communication interface configured to communicate with a terminal apparatus for detecting the travel status of the user (see at least Ginsberg, [0062] disclosing one-way communications in the other direction (i.e., from the traffic signal to vehicles) may also be effective. For instance, a software application on user device 110 may obtain from the traffic signal 130, via controller 120, an indication that a light has just turned red;  [0066] disclosing that  detailed collected and real-time information from user devices 110 is used by system 120; and  [0074] further disclosing that routing display 810 is configurable to show a user's current position, starting location and ending location, as well as speed, traffic light and route information. A speed limit indicator 811 shows the speed limit at the driver's current location, based on known data), and
wherein the controller is configured to acquire the travel information from the terminal apparatus via the communication interface (see at least Ginsberg, [0062] <interpreting an indication that a light has just turned red as travel information from the terminal apparatus> note could also be speed ... Traffic etc.; [0065] and [0066]).
As per claim 11, Ginsberg discloses [a] non-transitory computer readable medium storing a program configured to cause a computer to execute operations (see at least Ginsberg, [0023] disclosing computer-readable storage media; [0024] disclosing that FIG. 1 is an illustration of a system 100 directed to a routing system. The system 100 includes a plurality of user devices 110A-N, that are coupled to a network 101.  User devices 110 may include a computer terminal, a personal digital assistant (PDA), a wireless telephone, an on-vehicle computer, or various other user devices <interpreted as all of which contain non-transitory computer readable medium capable of storing a program> capable of connecting to the network 101; and [0044] disclosing that  the storage device 508 is a computer-readable storage medium such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 506 holds instructions and data used by the processor 502.), the operations comprising:
acquiring route information indicating a route on which a user is to travel, and travel information indicating a travel status of the user (see at least Ginsberg, [0029] disclosing that the controller interaction module 113 sends the location information determined by the GPS receiver 111 to the controller 120 and receives the controller's messages to the user device 110 regarding traffic, navigation routes, traffic signals, and the like; and [0036] further disclosing that the routing module 126 combines the information communicated to the controller 120 about the locations of the user devices 110 and optionally their destinations with the traffic conditions assessed by the traffic module 125 to prepare routing instructions for the user devices 110.  The routing module 126 considers the status and timing of the traffic signals 130 to recommend routes and speeds that result in less time for drivers spent waiting at red lights or that are otherwise advantageous, as well as to provide predicted speeds for all or part of a recommended route); ... and 
outputting deceleration information for prompting the user to decelerate to delay, within a range of the waiting time period, arrival of the user at the detected waiting point (see at least Ginsberg, [0074] disclosing that Routing display 810 is configurable to show a user's current position, starting location and ending location, as well as speed, traffic light and route information. A speed limit indicator 811 shows the speed limit at the driver's current location, based on known data as discussed above. Also provided are a traffic light indicator icon 812 and an information bar 813. Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive. Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive.  Drivers can use bar 813 to determine, for example, whether to slow down because the light will be red at the time of arrival regardless of the current speed <interpreted as output deceleration information prompting the user to decelerate to delay>).  But Ginsberg does not explicitly disclose the following limitation:
detecting, based on the acquired route information and the acquired travel information, a waiting point on the route, at which a waiting time period for the user is to occur ... .
However, Tameda discloses this limitation (see at least Tameda, pg. 16, para. 13, disclosing that a time acquisition unit that acquires the actual required time of the candidate route including a waiting time caused by an obstacle present on the candidate route based on the operation information).
Ginsberg and Tameda are analogous art to claim 11 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg, to provide the benefit of detecting, based on the acquired route information and the acquired travel information, a waiting point on the route, at which a waiting time period for the user would occur, as disclosed in Tameda.  Doing so would provide the benefit of providing an optimum time including the rest time until the final destination is reached (see at least pg. 15, para. 6, Tameda).
As per claim 12, Tameda further discloses the following limitations:
wherein the route information includes switching information indicating a switching timing for a traffic signal installed at least one point on the route (see at least Tameda, pg. 14, para. 4 disclosing that the operation information OI is not limited to the information having the structure shown in FIG. 4, but at each time, the traffic light 2 (obstacle) is in either the state in which the green light is lit (open state) or the state in which the red signal is lit (closed state)), and
the detecting of the waiting point comprises, detecting, as the waiting point, a point at which the traffic signal is installed and at which the user is to arrive while the traffic signal displays a stop signal (see at least Tameda, pg. 2, para. 9, disclosing that  the traffic signal information 12b in the present embodiment corresponds to the position (longitude and latitude) of the traffic signal 2 and the unique (unique) identification number assigned to each traffic signal 2. Includes and identification number is used as an address of the traffic light 2 when communication is performed between the smartphone 1 and the traffic light 2).
As per claim 13, Tameda further discloses the following limitations:
calculating, in accordance with the travel status indicated by the travel information, a predicted arrival time at which the user is to arrive at the detected waiting point (see at least Tameda, pg. 7, para. 4, disclosing that  the traffic light 2 is not controlled to be in a red traffic light state at the expected arrival time (step S309; NO) and the remaining time is equal to or longer than the required time for passage (step S310; YES), the traffic light 2 is installed); and 
calculating, as the waiting time period, a difference between the predicted arrival time and a switching time that is indicated by the switching information, at which the traffic signal next switches to a go signal (see at least Tameda, pg. 3, para. 15 disclosing the operation information OI has a structure shown in FIG. “Identification number” in FIG. 4 is the identification number of the traffic light 2. “Generation time” is the time when the operation information OI is generated. “Pattern” is information indicating which operation pattern the traffic light 2 is controlled at the generation time. “Current state” is information indicating whether the traffic light 2 is controlled to be in the green state or the red state at the generation time. The “remaining time” indicates the remaining time until the traffic light 2 controlled to one of the green signal state and the red signal state at the generation time is controlled to the other of the green or red signal states <interpreted as a switching time indicated by the switching information>; pg. 4, para. 8, The actual required time Tr is a required time (a required time obtained by adding the standby time) acquired in consideration of a standby time caused by the traffic signal 2 (obstacle) existing on each route. The time acquisition unit 102 acquires the minimum required time Tm of each route and the actual required time Tr of each route by executing the required time acquisition process).
As per claim 18, Ginsberg discloses [a] control method (see at least Ginsberg, [0047] disclosing that FIG. 6 is a flow chart illustrating a method of providing improved traffic routing. In step 601, the current locations
(and in some embodiments, speeds) are received from a plurality of user devices 110 in vehicle) comprising:
acquiring route information indicating a route on which a user is to travel, and travel information indicating a travel status of the user (see at least Ginsberg, [0029] disclosing that the controller interaction module 113 sends the location information determined by the GPS receiver 111 to the controller 120 and receives the controller's messages to the user device 110 regarding traffic, navigation routes, traffic signals, and the like; and [0036] further disclosing that the routing module 126 combines the information communicated to the controller 120 about the locations of the user devices 110 and optionally their destinations with the traffic conditions assessed by the traffic module 125 to prepare routing instructions for the user devices 110.  The routing module 126 considers the status and timing of the traffic signals 130 to recommend routes and speeds that result in less time for drivers spent waiting at red lights or that are otherwise advantageous, as well as to provide predicted speeds for all or part of a recommended route); ... and 
outputting deceleration information for prompting the user to decelerate to delay, within a range of the waiting time period, arrival of the user at the detected waiting point (see at least Ginsberg, [0074] disclosing that Routing display 810 is configurable to show a user's current position, starting location and ending location, as well as speed, traffic light and route information. A speed limit indicator 811 shows the speed limit at the driver's current location, based on known data as discussed above. Also provided are a traffic light indicator icon 812 and an information bar 813. Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive. Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive.  Drivers can use bar 813 to determine, for example, whether to slow down because the light will be red at the time of arrival regardless of the current speed <interpreted as output deceleration information prompting the user to decelerate to delay>).  But Ginsberg does not explicitly disclose the following limitation:
detecting, based on the acquired route information and the acquired travel information, a waiting point on the route, at which a waiting time period for the user is to occur ... .
However, Tameda discloses this limitation (see at least Tameda, pg. 16, para. 13, disclosing that a time acquisition unit that acquires the actual required time of the candidate route including a waiting time caused by an obstacle present on the candidate route based on the operation information).
Ginsberg and Tameda are analogous art to claim 18 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg, to provide the benefit of detecting, based on the acquired route information and the acquired travel information, a waiting point on the route, at which a waiting time period for the user would occur, as disclosed in Tameda.  Doing so would provide the benefit of providing an optimum time including the rest time until the final destination is reached (see at least pg. 15, para. 6, Tameda).
As per claim 19, Tameda further discloses the following limitations:
wherein the route information includes switching information indicating a switching timing for a traffic signal installed at least one point on the route (see at least Tameda, pg. 14, para. 4 disclosing that the operation information OI is not limited to the information having the structure shown in FIG. 4, but at each time, the traffic light 2 (obstacle) is in either the state in which the green light is lit (open state) or the state in which the red signal is lit (closed state)), and
the detecting of the waiting point comprises, detecting, as the waiting point, a point at which the traffic signal is installed and at which the user is to arrive while the traffic signal displays a stop signal (see at least Tameda, pg. 2, para. 9, disclosing that  the traffic signal information 12b in the present embodiment corresponds to the position (longitude and latitude) of the traffic signal 2 and the unique (unique) identification number assigned to each traffic signal 2. Includes and identification number is used as an address of the traffic light 2 when communication is performed between the smartphone 1 and the traffic light 2).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg and Tameda as applied to claims 3 and 13 above, and further in view of U.S. Patent Publication Number 2011/0098916 to Jang.
As per claim 4, the combination of Ginsberg and Tameda disclose all of the limitations of claim 3, as discussed above.  But neither Ginsberg nor Tameda explicitly disclose the limitation:
wherein the controller is configured to output, as the deceleration information, information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the switching time become identical.
However, Jang discloses this limitation (see at least Jang, [0163] disclosing that if the time duration t2 during which the signal of the current traffic light is changed to a stop signal is smaller than the time duration t1 taken for the vehicle to reach the traffic light, the controller 407 outputs a guidance voice regarding a signal change time point via the voice output unit 406 (S26)).
Ginsberg, Tameda and Jang are analogous art to claim 4 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Jang relates to a navigation method and apparatus of a mobile terminal which provides a vehicle driver with information about whether or not he can enter an intersection based on traffic light information (see at least Jang, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg and Tameda, to provide the benefit of outputting information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the switching time become identical, as disclosed in Jang.  Doing so would provide the benefit of allowing the driver to safety drive based on the information provided (see at least Jang, [0033]).
As per claim 14, the combination of Ginsberg and Tameda disclose all of the limitations of claim 13, as discussed above. But neither Ginsberg nor Tameda explicitly disclose the limitation:
wherein the outputting of the deceleration information comprises outputting, as the deceleration information, information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the switching time become identical.
However, Jang discloses this limitation (see at least Jang, [0163] disclosing that if the time duration t2 during which the signal of the current traffic light is changed to a stop signal is smaller than the time duration t1 taken for the vehicle to reach the traffic light, the controller 407 outputs a guidance voice regarding a signal change time point via the voice output unit 406 (S26)).
Ginsberg, Tameda and Jang are analogous art to claim 14 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Jang relates to a navigation method and apparatus of a mobile terminal which provides a vehicle driver with information about whether or not he can enter an intersection based on traffic light information (see at least Jang, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg and Tameda, to provide the benefit of outputting information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the switching time become identical, as disclosed in Jang.  Doing so would provide the benefit of allowing the driver to safety drive based on the information provided (see at least Jang, [0033]).
Claims 6, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg and Tameda as applied to claims 1, 11 and 18 above, and further in view of Japanese Publication Number 2016-081254 to Okazaki et al. (hereafter Okazaki).
As per claim 6, the combination of Ginsberg and Tameda disclose all of the limitations of claim 1, as discussed above. Tameda further discloses the limitation:
wherein the route information includes operation information indicating a departure time at which transportation is to depart from a stop located at least one point on the route ... (see at least Tameda, pg. 13, para. 7 disclosing that the time acquisition unit 102 acquires the required time for each route based on the premise that the user leaves the current position at the current time. However, this is only an example, and the time acquisition unit 102 can acquire the required time for each route based on the premise that the user departs the current position at the departure time specified by the user).  But neither Ginsberg nor Tameda explicitly disclose the limitation:
the controller is configured to detect, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time.
However, Okazaki discloses this limitation (see at least Okazaki, pg. 11, para. 4, disclosing that the user stops the car according to the traffic light because turned to red <interpreted as user arrival before the departure time>, and the receiving unit 17 receives the waiting time information “10 seconds”. Then, the acquisition unit 181 determines whether the waiting time information satisfies the acquisition condition. Here, it is assumed that the acquisition condition is “time ≧ 5 seconds”. The acquisition condition indicates that the time to be determined is 5 seconds or more. Then, the acquisition unit 181 determines that the waiting time information satisfies the waiting time condition).
Ginsberg, Tameda and Okazaki are analogous art to claim 6 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Okazaki relates to a mobile terminal that outputs information according to a waiting time of a signal (see at least Okazaki, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg and Tameda, to provide the benefit of detecting, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time, as disclosed in Okazaki.  Doing so would provide the benefit notifying the user when it is safe to browse the display information (see at least Okazaki, pg. 13, para. 4).
As per claim 9, the combination of Ginsberg and Tameda disclose all of the limitations of claim 6, as discussed above.  Ginsberg further discloses the limitation:
a communication interface configured to communicate with a management apparatus for controlling the transportation (see at least Ginsberg, Fig. 1, showing the relationship between the controller 120, network, traffic signals and user devices; and [0050]).
Tameda further discloses the limitation:
wherein the controller is configured to acquire the operation information from the management apparatus via the communication interface (see at least Tameda, pg. 6, para. 8, disclosing that After executing the process of step S306, the actual required time Tr to the designated traffic light 2 is acquired by adding the accumulated waiting time acquired in step S306 to the shortest required time Tm acquired in step S305).
As per claim 15, the combination of Ginsberg and Tameda disclose all of the limitations of claim 11, as discussed above.  Tameda further discloses the limitation:
wherein the route information includes operation information indicating a departure time at which transportation is to depart from a stop located at least one point on the route ... (see at least Tameda, pg. 13, para. 7 disclosing that the time acquisition unit 102 acquires the required time for each route based on the premise that the user leaves the current position at the current time. However, this is only an example, and the time acquisition unit 102 can acquire the required time for each route based on the premise that the user departs the current position at the departure time specified by the user).  But neither Ginsberg nor Tameda explicitly disclose the limitation:
the detecting of the waiting point comprises detecting, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time.
However, Okazaki discloses this limitation (see at least Okazaki, pg. 11, para. 4, disclosing that the user stops the car according to the traffic light because turned to red <interpreted as user arrival before the departure time>, and the receiving unit 17 receives the waiting time information “10 seconds”. Then, the acquisition unit 181 determines whether the waiting time information satisfies the acquisition condition. Here, it is assumed that the acquisition condition is “time ≧ 5 seconds”. The acquisition condition indicates that the time to be determined is 5 seconds or more. Then, the acquisition unit 181 determines that the waiting time information satisfies the waiting time condition).
Ginsberg, Tameda and Okazaki are analogous art to claim 15 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Okazaki relates to a mobile terminal that outputs information according to a waiting time of a signal (see at least Okazaki, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg and Tameda, to provide the benefit of detecting, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time, as disclosed in Okazaki.  Doing so would provide the benefit notifying the user when it is safe to browse the display information (see at least Okazaki, pg. 13, para. 4).
As per claim 20, the combination of Ginsberg and Tameda disclose all of the limitations of claim 18, as discussed above.  Tameda further discloses the limitation:
wherein the route information includes operation information indicating a departure time at which transportation is to depart from a stop located at least one point on the route ... (see at least Tameda, pg. 13, para. 7 disclosing that the time acquisition unit 102 acquires the required time for each route based on the premise that the user leaves the current position at the current time. However, this is only an example, and the time acquisition unit 102 can acquire the required time for each route based on the premise that the user departs the current position at the departure time specified by the user).  But neither Ginsberg nor Tameda explicitly disclose the limitation:
the detecting of the waiting point comprises detecting, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time.
However, Okazaki discloses this limitation (see at least Okazaki, pg. 11, para. 4, disclosing that the user stops the car according to the traffic light because turned to red <interpreted as user arrival before the departure time>, and the receiving unit 17 receives the waiting time information “10 seconds”. Then, the acquisition unit 181 determines whether the waiting time information satisfies the acquisition condition. Here, it is assumed that the acquisition condition is “time ≧ 5 seconds”. The acquisition condition indicates that the time to be determined is 5 seconds or more. Then, the acquisition unit 181 determines that the waiting time information satisfies the waiting time condition).
Ginsberg, Tameda and Okazaki are analogous art to claim 20 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Okazaki relates to a mobile terminal that outputs information according to a waiting time of a signal (see at least Okazaki, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg and Tameda, to provide the benefit of detecting, as the waiting point, a point at which the stop is located and at which the user is to arrive before the departure time, as disclosed in Okazaki.  Doing so would provide the benefit notifying the user when it is safe to browse the display information (see at least Okazaki, pg. 13, para. 4).
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg, Tameda, Okazaki as applied to claims 6, 15 and 18 above, and further in view of Jang.
As per claim 7, the combination of Ginsberg, Tameda, Okazaki disclose all of the limitations of claim 6, as discussed above.  Tameda further discloses the limitation:
calculate, in accordance with the travel status indicated by the travel information, a predicted arrival time at which the user is to arrive at the detected waiting point ... (see at least Tameda, pg. 6, para. 9, disclosing that by adding the actual required time Tr to the traffic signal 2 acquired in step S307 to the current time acquired in step S303, the estimated arrival time to the designated traffic signal 2 is acquired (step S308)).  But neither Ginsberg, Tameda, nor Okazaki explicitly disclose the following limitation:
 calculate, as the waiting time period, a difference between the predicted arrival time and the departure time indicated by the operation information.
However, Jang discloses this limitation (see at least Jang, [0162] disclosing that the controller 407 determines whether or not the time duration t2 during which the signal of the current traffic light is changed to a stop signal is larger than the time duration t1 taken for the vehicle to reach the traffic light (S24). If the time duration t2 during which the signal of the current traffic light is changed to a stop signal is smaller than the time duration t1 taken for the vehicle to reach the traffic light, the controller 407 outputs a guidance voice regarding a signal change time point via the voice output unit 406 (S26); and [0163] disclosing that if the time duration t2 during which the signal of the current traffic light is changed to a stop signal is smaller than the time duration t1 taken for the vehicle to reach the traffic light, the controller 407 outputs a guidance voice regarding a signal change time point via the voice output unit 406 (S26)).
Ginsberg, Tameda, Okazaki and Jang are analogous art to claim 7 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Okazaki relates to a mobile terminal that outputs information according to a waiting time of a signal (see at least Okazaki, Abstract).  Jang relates to a navigation method and apparatus of a mobile terminal which provides a vehicle driver with information about whether or not he can enter an intersection based on traffic light information (see at least Jang, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg, Tameda and Okazaki, to provide the benefit of calculating, as the waiting time period, a difference between the predicted arrival time and the departure time indicated by the operation information, as disclosed in Jang.  Doing so would provide the benefit of allowing the driver to safely drive based on the information provided (see at least Jang, [0033]).
As per claim 8, the combination of Ginsberg, Tameda, Okazaki and Jang disclose all of the limitations of claim 7.  Jang further discloses the limitation:
wherein the controller is configured to output, as the deceleration information, information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the departure time become identical (see at least Jang, [0164] disclosing that although the traffic light that the vehicle will reach during its driving is currently green traffic light 720 if the controller 407 determines that the vehicle cannot pass through the corresponding signal in consideration of the average speed of the vehicle, it may output a guidance voice such as 'Light will change to red in five seconds (i.e., 'Red light in 5 seconds). Please slow down' via the voice output unit 406).
As per claim 16, the combination of Ginsberg, Tameda, Okazaki and Jang disclose all of the limitations of claim 15, as discussed above.  Tameda further discloses the limitation:
calculate, in accordance with the travel status indicated by the travel information, a predicted arrival time at which the user is to arrive at the detected waiting point ... (see at least Tameda, pg. 6, para. 9, disclosing that by adding the actual required time Tr to the traffic signal 2 acquired in step S307 to the current time acquired in step S303, the estimated arrival time to the designated traffic signal 2 is acquired (step S308)).  But neither Ginsberg, Tameda, nor Okazaki explicitly disclose the following limitation:
 calculate, as the waiting time period, a difference between the predicted arrival time and the departure time indicated by the operation information.
However, Jang discloses this limitation (see at least Jang, [0162] disclosing that the controller 407 determines whether or not the time duration t2 during which the signal of the current traffic light is changed to a stop signal is larger than the time duration t1 taken for the vehicle to reach the traffic light (S24). If the time duration t2 during which the signal of the current traffic light is changed to a stop signal is smaller than the time duration t1 taken for the vehicle to reach the traffic light, the controller 407 outputs a guidance voice regarding a signal change time point via the voice output unit 406 (S26); and [0163] disclosing that if the time duration t2 during which the signal of the current traffic light is changed to a stop signal is smaller than the time duration t1 taken for the vehicle to reach the traffic light, the controller 407 outputs a guidance voice regarding a signal change time point via the voice output unit 406 (S26)).
Ginsberg, Tameda, Okazaki and Jang are analogous art to claim 16 because they are in the same field of acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user and detecting a waiting point on the route.  Ginsberg relates to a traffic routing display system that provides a visual display of the expected state of an upcoming traffic light (see at least Ginsberg, Abstract).  Tameda relates to a device that provides a route where the device acquires a standby time caused by a traffic light based on a stored operation schedule and a predetermined traffic light (see Tameda, Abstract).  Okazaki relates to a mobile terminal that outputs information according to a waiting time of a signal (see at least Okazaki, Abstract).  Jang relates to a navigation method and apparatus of a mobile terminal which provides a vehicle driver with information about whether or not he can enter an intersection based on traffic light information (see at least Jang, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for acquiring information indicating a route on which a user is to travel, and travel information indicating a travel status of the user, as disclosed in Ginsberg, Tameda and Okazaki, to provide the benefit of calculating, as the waiting time period, a difference between the predicted arrival time and the departure time indicated by the operation information, as disclosed in Jang.  Doing so would provide the benefit of allowing the driver to safely drive based on the information provided (see at least Jang, [0033]).
As per claim 17, the combination of Ginsberg, Tameda, Okazaki and Jang disclose all of the limitations of claim 16, as discussed above.  Jang further discloses the limitation:
wherein the outputting of the deceleration information comprises outputting, as the deceleration information, information for prompting the user to decelerate to delay the arrival of the user at the waiting point until a time of the arrival and the departure time become identical (see at least Jang, [0164] disclosing that although the traffic light that the vehicle will reach during its driving is currently green traffic light 720 if the controller 407 determines that the vehicle cannot pass through the corresponding signal in consideration of the average speed of the vehicle, it may output a guidance voice such as 'Light will change to red in five seconds (i.e., 'Red light in 5 seconds). Please slow down' via the voice output unit 406).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666